 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALFRED NORMAN JOHNSON III,                          No. 2:18-CV-2984-DMC
12                         Plaintiff,
13           v.                                           ORDER
14    LUSK, et al.,
15                         Defendants.
16

17                    Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s first amended complaint (ECF No. 11).

19   Plaintiff alleges Defendants violated his Eighth Amendment right against cruel and unusual

20   punishment by creating an unsafe environment through verbal insults, threats, and breaches of

21   procedure. Plaintiff further alleges Defendants violated his First Amendment rights by retaliating

22   against him.

23

24                         I. SCREENING REQUIREMENT AND STANDARD

25                    The Court is required to screen complaints brought by prisoners seeking relief

26   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

27   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

28   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief
                                                          1
 1   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

 2                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 3   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 4   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

 5   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 6   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 7   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

 8   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

 9   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

10   omitted).

11                  Prisoners proceeding pro se in civil rights actions are entitled to have their

12   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

13   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

14   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

15   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation

16   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

17   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

18   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

19   omitted); Moss, 572F.3d at 969.

20
21                                  II. PLAINTIFF’S ALLEGATIONS

22                  Plaintiff has named five Defendants: (1) Lusk, (2) Phelps, (3) Chatha, (4) Torres,

23   and (5) Olmstead. Plaintiff raises five claims: (1) Plaintiff alleges Deputy Beck, tried to force

24   him to pick up hair that belonged to another inmate and he refused. After completion of the

25   schedule unlock, officer Beck, Gutierez, and Defendant Lusk accused him of refusing to lock

26   down. As Lusk was exiting Plaintiff asked him to review the cameras to determine if the hair
27   belonged to Plaintiff, Lusk replied that Plaintiff would no longer be allowed to use grooming

28   supplies and then called Plaintiff a “fucking faggot” putting him at risk of assault by other
                                                         2
 1   inmates; (2) Defendant Torres violated Plaintiff’s right to be free from the risk of harm by

 2   unnecessarily unlocking an administrative separate inmate not involved in MIOCR; (3) Defendant

 3   Olmstead informed the other worker inmates that Plaintiff filed a grievance resulting in the other

 4   inmates threatening Plaintiff. This, Plaintiff alleges, violated his First Amendment right to file a

 5   grievance; (4) Defendant Phelps told Plaintiff he too would unlock the MIOCR group with an

 6   administrative separate inmate. Plaintiff alleges this violated his Eighth Amendment right to

 7   safety; (5) Defendant Phelps spoke with other officers regarding Plaintiff’s grievances,

 8   improperly interfered with the grievance process and violating Plaintiff’s First Amendment

 9   Rights; (6) Defendant Chatha wrote “Johnson ain’t shit” on a small sheet of paper and placed it

10   on a unit table

11

12                                              III. ANALYSIS

13          A.         Claims 1 and 4

14                     The treatment a prisoner receives in prison and the conditions under which the

15   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

16   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

17   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

18   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

19   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

20   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with
21   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

22   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

23   two requirements are met: (1) objectively, the official’s act or omission must be so serious such

24   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)

25   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

26   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison
27   official must have a “sufficiently culpable mind.” See id.

28   ///
                                                         3
 1                  Under these principles, prison officials have a duty to take reasonable steps to

 2   protect inmates from physical abuse. See Hoptowit v. Ray, 682 F.2d 1237, 1250-51 (9th Cir.

 3   1982); Farmer, 511 U.S. at 833. Liability exists only when two requirements are met: (1)

 4   objectively, the prisoner was incarcerated under conditions presenting a substantial risk of serious

 5   harm; and (2) subjectively, prison officials knew of and disregarded the risk. See Farmer, 511

 6   U.S. at 837. The very obviousness of the risk may suffice to establish the knowledge element.

 7   See Wallis v. Baldwin, 70 F.3d 1074, 1077 (9th Cir. 1995). Prison officials are not liable,

 8   however, if evidence is presented that they lacked knowledge of a safety risk. See Farmer, 511

 9   U.S. at 844. The knowledge element does not require that the plaintiff prove that prison officials

10   know for a certainty that the inmate’s safety is in danger, but it requires proof of more than a

11   mere suspicion of danger. See Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). Finally, the

12   plaintiff must show that prison officials disregarded a risk. Thus, where prison officials actually

13   knew of a substantial risk, they are not liable if they took reasonable steps to respond to the risk,

14   even if harm ultimately was not averted. See Farmer, 511 U.S. at 844.

15                  Plaintiff’s first claim describes an instance of verbal harassment. Such harassment

16   alone does not give rise to an Eighth Amendment violation and thus cannot state a claim for

17   relief. See Keenan v. Hall, 83 F.3d 1083, 1092 (holding verbal harassment generally does not

18   violate the Eighth Amendment). This Court does note that the alleged comment from Defendant

19   Lusk is deeply troubling and has no place in a correctional institution.

20                  Plaintiff’s fourth claim also deals with a verbal statement that was allegedly made
21   in an attempt to be “funny”. Though Plaintiff may have felt fear after the statement was made it

22   was a statement alone and as pleaded is insufficient to give rise to a claim of an Eighth

23   Amendment violation. See id.

24          B.      Claim 2

25                  As noted above, the Eighth Amendment “. . . embodies broad and idealistic

26   concepts of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97,
27   102 (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

28   Chapman, 452 U.S. 337, 347 (1981). Under these principles, prison officials have a duty to take
                                                        4
 1   reasonable steps to protect inmates from physical abuse.

 2                   Plaintiff’s second claim is related to Defendant Torres placing MIOR group

 3   inmates, including Plaintiff, in potential contact with an administrative separate inmate. It is

 4   unclear from Plaintiff’s allegations how this act presented a substantial risk to Plaintiff and there

 5   are no factual allegations that indicate Torres acted unnecessarily and wantonly for the purpose of

 6   inflicting harm. Thus, this claim fails to state a cognizable claim and cannot pass screening.

 7             C.    Claims 3, 5, and 6

 8                   Plaintiff’s third, fifth, and six claims are all labeled as violations of the First

 9   Amendment based on retaliation. In order to state a claim under 42 U.S.C. § 1983 for retaliation,

10   the prisoner must establish that he was retaliated against for exercising a constitutional right, and

11   that the retaliatory action was not related to a legitimate penological purpose, such as preserving

12   institutional security. See Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir. 1994) (per curiam).

13   In meeting this standard, the prisoner must demonstrate a specific link between the alleged

14   retaliation and the exercise of a constitutional right. See Pratt v. Rowland, 65 F.3d 802, 807 (9th

15   Cir. 1995); Valandingham v. Bojorquez, 866 F.2d 1135, 1138-39 (9th Cir. 1989). The prisoner

16   must also show that the exercise of First Amendment rights was chilled, though not necessarily

17   silenced, by the alleged retaliatory conduct. See Resnick v. Hayes, 213 F.3d 443, 449 (9th Cir.

18   2000), see also Rhodes v. Robinson, 408 F.3d 559, 569 (9th Cir. 2005). Thus, the prisoner

19   plaintiff must establish the following in order to state a claim for retaliation: (1) prison officials

20   took adverse action against the inmate; (2) the adverse action was taken because the inmate
21   engaged in protected conduct; (3) the adverse action chilled the inmate’s First Amendment rights;

22   and (4) the adverse action did not serve a legitimate penological purpose. See Rhodes, 408 F.3d

23   at 568.

24                   As to the chilling effect, the Ninth Circuit in Rhodes observed: “If Rhodes had not

25   alleged a chilling effect, perhaps his allegations that he suffered harm would suffice, since harm

26   that is more than minimal will almost always have a chilling effect.” Id. at n.11. By way of
27   example, the court cited Pratt in which a retaliation claim had been decided without discussing

28   chilling. See id. This citation is somewhat confusing in that the court in Pratt had no reason to
                                                          5
 1   discuss chilling because it concluded that the plaintiff could not prove the absence of legitimate

 2   penological interests. See Pratt, 65 F.3d at 808-09. Nonetheless, while the court has clearly

 3   stated that one of the “basic elements” of a First Amendment retaliation claim is that the adverse

 4   action “chilled the inmates exercise of his First Amendment rights,” id. at 567-68, see also

 5   Resnick, 213 F.3d at 449, the comment in Rhodes at footnote 11 suggests that adverse action

 6   which is more than minimal satisfies this element. Thus, if this reading of Rhodes is correct, the

 7   chilling effect element is essentially subsumed by adverse action.

 8                   In claim three it is unclear what the adverse action is and what protected conduct

 9   triggered it. Plaintiff alleged Defendant Olmstead told the Prisoners that someone in their unit

10   filed a complaint, causing the inmates to then utter threats to Plaintiff. Plaintiff, however does not

11   allege Olmstead told inmates he filed the grievance, that this action was taken because Plaintiff

12   filled a grievance, and most importantly, Plaintiff does not allege his First Amendment rights

13   were chilled as a result of Olmstead’s actions. For these reasons, Plaintiff’s third claim cannot

14   pass screening.

15                   In claim five, it is unclear how Defendant Phelps’ alleged interference with the

16   grievance process amounts to retaliation and even more unclear what allegedly gave rise to the

17   contended retaliation. Further, there are no facts indicating Plaintiff’s First Amendment rights

18   were chilled as a result of Phelps’ conduct. For these reasons, Plaintiff’s fifth claim cannot pass

19   screening.

20                   In claim six, Plaintiff states Defendant Chatha wrote “Johnson Ain’t Shit” on a
21   sheet of paper and left it on the unit table. It is unclear that this is retaliation, since it is unclear if

22   Chatha knew anything about Plaintiff’s grievances. Additionally, it is unlikely a hand written

23   note of such kind could amount to adverse action. Finally, Plaintiff again does not allege any

24   facts indicating his First Amendment rights were chilled. For these reasons, Plaintiff’s sixth

25   claim cannot pass screening.

26
27                                  IV. AMENDING THE COMPLAINT

28                   Because it is possible that some of the deficiencies identified in this order may be
                                                           6
 1   cured by amending the complaint, plaintiff is entitled to leave to amend prior to dismissal of the

 2   entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff

 3   is informed that, as a general rule, an amended complaint supersedes the original complaint. See

 4   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

 5   amend, all claims alleged in the original complaint which are not alleged in the amended

 6   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

 7   plaintiff amends the complaint, the court cannot refer to the prior pleading in order to make

 8   plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

 9   complete in itself without reference to any prior pleading. See id.

10                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

11   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

12   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

13   each named defendant is involved, and must set forth some affirmative link or connection

14   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

15   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

16                  Because some of the defects identified in this order cannot be cured by

17   amendment, plaintiff is not entitled to leave to amend as to such claims. Plaintiff, therefore, now

18   has the following choices: (1) plaintiff may file an amended complaint which does not allege the

19   claims identified herein as incurable, in which case such claims will be deemed abandoned and

20   the court will address the remaining claims; or (2) plaintiff may file an amended complaint which
21   continues to allege claims identified as incurable, in which case the court will issue findings and

22   recommendations that such claims be dismissed from this action, as well as such other orders

23   and/or findings and recommendations as may be necessary to address the remaining claims.

24                  Finally, plaintiff is warned that failure to file an amended complaint within the

25   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

26   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply
27   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

28   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).
                                                       7
 1                                           V. CONCLUSION

 2                   Accordingly, IT IS HEREBY ORDERED that:

 3                   1.      Plaintiff’s first amended complaint (ECF No. 11) is DISMISSED with

 4   leave to amend; and

 5                   2.      Plaintiff shall file a second amended complaint within 30 days of the date

 6   of service of this order.

 7

 8                   Dated: October 2, 2019
                                                            ____________________________________
 9                                                          DENNIS M. COTA
10                                                          UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        8
